Name: Commission Regulation (EEC) No 328/83 of 9 February 1983 amending Regulations (EEC) No 998/68, (EEC) No 2260/69 and (EEC) No 1570/71 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Hungary, Romania and Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 12 Official Journal of the European Communities 10 . 2 . 83 COMMISSION REGULATION (EEC) No 328/83 of 9 February 1983 amending Regulations (EEC) No 998/68 , (EEC) No 2260/69 and (EEC) No 1570/71 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Hungary, Romania and Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 13 (5) thereof, Whereas the Hungarian People's Republic, the Socialist Republic of Romania and the People's Repu ­ blic of Bulgaria have availed themselves of the oppor ­ tunity afforded by Article 13 (2) of Regulation (EEC) No 2759/75 of being exempted from the application of the additional amount to the levy in respect of certain imports of live swine, pig carcases and certain cuts of pigmeat ; Whereas Council Regulation (EEC) No 2791 /82 (3) defined pig carcases and amended the wording of the Common Customs Tariff for that product and Commission Regulation (EEC) No 3602/82 (4) defined certain cuts of pigmeat and amended the wording of the Common Customs Tariff for these products ; Whereas, in order to ensure the correct application of Commission Regulation (EEC) No 998/68 of 18 July 1968 on the non-fixing of additional amounts for imports of pig carcases and of certain cuts of pigmeat from Hungary (5), Commission Regulation (EEC) No 2260/69 of 13 November 1969 on the non-fixing of additional amounts for imports of live swine and pig carcases from Romania (6) and Commission Regulation (EEC) No 1570/71 of 22 July 1971 on the non-fixing of additional amounts for imports of live swine, pig carcases and certain cuts of pigmeat from Bulgaria Q, it is necessary to bring those Regulations into confor ­ mity with the new legal situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 998/68 is hereby replaced by the following : Article 1 The levies fixed in accordance with Article 8 of Regulation (EEC) No 2759/75 shall not be increased by an additional amount in respect of the following imports originating in and coming from the Hungarian People's Republic : CCT heading No Description 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 2 . Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4 . Loins and parts thereof ( «) OJ No L 376, 31 . 12 . 1982, p. 23 . if) OJ No L 170 , 19 . 7 . 1968 , p. 14 .(') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . 0 OJ No L 295, 22 . 10 . 1982, p . 4 . (6) OJ No L 286, 14 . 11 . 1969 , p . 22 . P) OJ No L 165 , 23 . 7 . 1971 , p. 23 . 10 . 2 . 83 Official Journal of the European Communities No L 38/ 13 Article 2 Article 1 of Regulation (EEC) No 2260/69 is hereby replaced by the following : 'Article 1 The levies fixed in accordance with Article 8 of Regulation (EEC) No 2759/75 shall not be increased by an additional amount in respect of imports of the following products originating in and coming from the Socialist Republic of Romania : CCT heading No Description 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases.' Article 3 Article 1 of Regulation (EEC) No 1570/71 is hereby replaced by the following : Article 1 The levies fixed in accordance with Article 8 of Regulation (EEC) No 2759/75 shall not be increased by an additional amount in respect of imports of the following products originating in and coming from the People's Republic of Bulgaria : CCT heading No Description 01.03 Live swine : A. Domestic species : II . Other : b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled, or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 2 . Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4. Loins and parts thereof No L 38/ 14 Official Journal of the European Communities 10 . 2. 83 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1983 . For the Commission Poul DALSAGER Member of the Commission